EXHIBIT 10.1

ENVISION SOLAR INTERNATIONAL, INC.

RESTRICTED STOCK GRANT AGREEMENT

This Restricted Stock Grant Agreement (the "Agreement") is made and entered into
as of September 8, 2016, (the "Effective Date") by and between Envision Solar
International, Inc., a Nevada corporation (the "Company"), and the person named
below (the "Grantee"). 

Grantee:                                                         Peter
Davidson                                                         

Social Security Number:                               
                                                                                   

Address:                                                        
                                                                                   

                                                                                   

Total Number of Shares to Be Granted:      750,000 (the "Restricted
Shares")                          

1.         Grant of Restricted Shares and Escrow.

1.1       Grant of Restricted Shares.  In consideration for the performance of
services by the Grantee for the Company as a director, the Company hereby grants
the Restricted Shares to the Grantee, subject to the conditions of this
Agreement.  As used in this Agreement, the term "Shares" shall mean shares of
the Company's common stock, par value $0.001 per share, which includes the
Restricted Shares granted under this Agreement, and all securities received (i)
in replacement of the Shares, (ii) as a result of stock dividends or stock
splits with respect to the Shares, and (iii) in replacement of the Shares in a
merger, recapitalization, reorganization or similar corporate transaction.

1.2       Escrow of Restricted Shares.  The Secretary of the Company shall hold
the Shares in escrow and will either (i) release eligible Restricted Shares when
vested or (ii) in the event Grantee is terminated as set forth in Section 2.2 of
this Agreement, return Restricted Shares which have not yet vested as of the
date of such termination to the Company for cancellation.  Grantee will have no
voting rights with respect to Restricted Shares until such Restricted Shares
have been vested and released from escrow to the Grantee.  All cash, stock, and
other dividends declared with respect to the Restricted Shares while in escrow
will be remitted back to the Company when paid.

2.         Vesting. The Restricted Shares shall vest and be released from escrow
to the Grantee under this Agreement in accordance with the vesting schedule set
forth in Section 2.1 and the other conditions precedent to the release from
escrow of the eligible Restricted Shares.

2.1       Schedule of Vesting.  Grantee shall be eligible for the release from
escrow of Restricted Shares as follows:  62,500 or pro rata portion thereof per
calendar quarter over a 36 month period commencing on September 30, 2016,
issuable on the last day of each calendar quarter; provided, that the first
release will be of 62,500 Shares and is scheduled to occur on September 30,
2016.

--------------------------------------------------------------------------------


2.2       Termination. If the Grantee's services with the Company, whether as a
director, officer, employee or consultant, terminate for any reason before all
of the Restricted Shares have vested in accordance with Section 2.1 of this
Agreement, then the Restricted Shares which have not yet vested as of the date
of such termination shall immediately be forfeited as of the date of such
termination and returned to the Company by the Secretary for cancellation.

2.3       Title to Shares. The exact spelling of the name(s) under which Grantee
shall take title to the Shares is:

                                                                                                                                   

                                                                                                                                   

Grantee desires to take title to the Shares as follows:

[  ]  Individual, as separate property

[  ]  Husband and wife, as community property

[  ]  Joint Tenants

To assign the Shares to a trust, a stock transfer agreement in a form and
substance acceptable to the Company must be completed and executed and such
transfer must comply with applicable federal and state securities laws.

3.         Representations and Warranties of Grantee.  Grantee represents and
warrants to the Company that:

3.1       Agrees to Terms of this Agreement.  Grantee has received a copy of
this Agreement, has read and understands the terms of this Agreement, and agrees
to be bound by its terms and conditions.

3.2       Acceptance of Shares for Own Account for Investment.  Grantee is
acquiring the Shares for Grantee's own account for investment purposes only and
not with a view to, or for sale in connection with, a distribution of the Shares
within the meaning of the Securities Act of 1933, as amended (the "Securities
Act").  Grantee has no present intention of selling or otherwise disposing of
all or any portion of the Shares.

3.3       Access to Information.  Grantee has had access to all information
regarding the Company and its present and prospective business, assets,
liabilities and financial condition that Grantee reasonably considers important
in making the decision to acquire the Shares, and Grantee has had ample
opportunity to ask questions of the Company's representatives concerning such
matters and this investment.

3.4       Understanding of Risks.  Grantee is fully aware of:  (i) the highly
speculative nature of the investment in the Shares; (ii) the financial hazards
involved; (iii) the lack of liquidity of the Shares and the restrictions on
transferability of the Shares (e.g., that Grantee may not be able to sell or
dispose of the Shares or use them as collateral for loans); (iv) the
qualifications and backgrounds of the management of the Company; and (v) the tax
consequences of investment in the

 

-2-

--------------------------------------------------------------------------------


Shares.  Grantee is capable of evaluating the merits and risks of this
investment, has the ability to protect Grantee's own interests in this
transaction and is financially capable of bearing a total loss of this
investment.

3.5       No General Solicitation.  At no time was Grantee presented with or
solicited by any publicly issued or circulated newspaper, mail, radio,
television or other form of general advertising or solicitation in connection
with the offer, sale and issue of the Shares.

4.         Compliance with Securities Laws.  Grantee understands and
acknowledges that the Shares have not been registered with the Securities and
Exchange Commission (the "SEC") under the Securities Act and that,
notwithstanding any other provision of this Agreement to the contrary, the
issuance of any Shares is expressly conditioned upon compliance with the
Securities Act and all applicable state securities laws.  Grantee agrees to
cooperate with the Company to ensure compliance with such laws.

5.         Restricted Securities.

5.1       No Transfers Unless Registered or Exempt.  Grantee understands that
Grantee may not transfer any Shares unless such Shares are registered under the
Securities Act and qualified under applicable state securities laws or unless,
in the opinion of counsel to the Company, exemptions from such registration and
qualification requirements are available.  Grantee understands that only the
Company may file a registration statement with the SEC and that the Company is
under no obligation to do so with respect to the Shares.  Grantee has also been
advised that exemptions from registration and qualification may not be available
or may not permit Grantee to transfer all or any of the Shares in the amounts or
at the times proposed by Grantee.

5.2       SEC Rule 144.  In addition, Grantee has been advised that SEC Rule 144
promulgated under the Securities Act, which permits certain limited sales of
unregistered securities, is not presently available with respect to the Shares
and, in any event, requires that the Shares be held for a minimum of six months,
and in certain cases one (1) year, after they have been acquired, before they
may be resold under Rule 144.  Grantee understands that Rule 144 may
indefinitely restrict transfer of the Shares so long as Grantee remains an
"affiliate" of the Company or if "current public information" about the Company
(as defined in Rule 144) is not publicly available.

6.         Market Standoff Agreement.  Grantee agrees in connection with any
registration of the Company's securities that, upon the request of the Company
or the underwriters managing any public offering of the Company's securities,
Grantee shall not sell or otherwise dispose of any Shares without the prior
written consent of the Company or such underwriters, as the case may be, for
such period of time (not to exceed one hundred eighty (180) days) after the
effective date of such registration requested by such underwriters and subject
to all restrictions as the Company or the underwriters may specify.  Grantee
further agrees to enter into any agreement reasonably required by the
underwriters to implement the foregoing.

 

-3-

--------------------------------------------------------------------------------


7.         Company Take-Along Right.

7.1       Approved Sale.  If the Board of Directors of the Company (the "Board")
shall deliver a notice to Grantee (a "Sale Event Notice") stating that the Board
has approved a sale of all or a portion of the Company through a sale of assets,
securities, or otherwise (an "Approved Sale") and specifying the name and
address of the proposed parties to such transaction and the consideration
payable in connection therewith, Grantee shall (i) consent to and raise no
objections against the Approved Sale or the process pursuant to which the
Approved Sale was arranged, (ii) waive any dissenter's rights and other similar
rights, and (iii) if the Approved Sale is structured as a sale of securities,
agree to sell Grantee's Shares on the terms and conditions of the Approved Sale
which terms and conditions shall treat all stockholders of the Company equally
(on a pro rata basis), except that shares having a liquidation preference may,
if so provided in the documents governing such shares, receive an amount of
consideration equal to such liquidation preference in addition to the
consideration being paid to the holders of Shares not having a liquidation
preference. 

Grantee shall take all necessary and desirable lawful actions as directed by the
Board and the stockholders of the Company approving the Approved Sale in
connection with the consummation of any Approved Sale, including without
limitation, the execution of such agreements and such instruments and other
actions reasonably necessary to (A) provide the representations, warranties,
indemnities, covenants, conditions, non-compete agreements, escrow agreements
and other provisions and agreements relating to such Approved Sale and, (B)
effectuate the allocation and distribution of the aggregate consideration upon
the Approved Sale, provided, that this Section 7 shall not require Grantee to
indemnify the purchaser in any Approved Sale for breaches of the
representations, warranties or covenants of the Company or any other
stockholder, except to the extent (x) Grantee is not required to incur more than
its pro rata share of such indemnity obligation (based on the total
consideration to be received by all stockholders that are similarly situated and
hold the same class or series of capital stock) and (y) such indemnity
obligation is provided for and limited to a post-closing escrow or holdback
arrangement of cash or stock paid in connection with the Approved Sale.

7.2       Costs.  Grantee shall bear Grantee's pro rata share (based upon the
amount of consideration to be received) of the reasonable costs of any sale of
Shares pursuant to an Approved Sale to the extent such costs are incurred for
the benefit of all selling stockholders of the Company and are not otherwise
paid by the Company or the acquiring party.  Costs incurred by Grantee on
Grantee's own behalf shall not be considered costs of the transaction hereunder.

7.3       Share Delivery.  At the consummation of the Approved Sale, Grantee
shall, if applicable, deliver certificates representing the Shares to be
transferred, duly endorsed for transfer and accompanied by all requisite stock
transfer taxes, if any, and the Shares to be transferred shall be free and clear
of any liens, claims or encumbrances (other than restrictions imposed by this
Exercise Notice) and Grantee shall so represent and warrant.

7.4       Termination of Company Take-Along Right.  The Take-Along Right shall
terminate as to the Shares upon the Public Trading Date of the Shares.  For the
purposes of this Agreement, the "Public Trading Date" of the Shares is the date
on which the Shares first become freely tradable under the Securities Act,
either pursuant to Rule 144 or another provision of the Securities Act.  The
holder of the Shares may apply to have all restrictive transfer legends

 

-4-

--------------------------------------------------------------------------------


removed from the certificates evidencing the Shares, provided that the request
for legend removal is made at such times and in such manner that removal is
accomplished in compliance with the Securities Act and the rules and regulations
promulgated under the Securities Act; and provided further, that any proposed
sale of Shares must comply with all Company policies and procedures, and with
applicable federal, state and local laws.

8.            Rights as a Stockholder.  Subject to the terms and conditions of
this Agreement, Grantee shall have all of the rights of a stockholder of the
Company with respect to the Shares after eligible Restricted Shares vest and are
released from escrow to Grantee, until such time as Grantee disposes of the
Shares.

9.            Restrictive Legends and Stop-Transfer Orders.

9.1       Legends.  Grantee understands and agrees that the Company shall place
the legends set forth below or similar legends on any stock certificate(s)
evidencing the Shares, together with any other legends that may be required by
state or federal securities laws, the Company's Certificate of Incorporation or
Bylaws, any other agreement between Grantee and the Company or any agreement
between Grantee and any third party:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR UNDER THE SECURITIES LAWS OF
CERTAIN STATES.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY
AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM.  INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. 
THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND
SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR
RESALE IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A 180 DAY MARKET
STANDOFF RESTRICTION AS SET FORTH IN A CERTAIN AGREEMENT BETWEEN THE ISSUER AND
THE ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER.  AS A RESULT OF SUCH AGREEMENT, THESE SHARES MAY
NOT BE TRADED PRIOR TO 180 DAYS AFTER THE EFFECTIVE DATE OF A PUBLIC OFFERING OF
THE COMMON STOCK OF THE ISSUER HEREOF.  SUCH RESTRICTION IS BINDING ON
TRANSFEREES OF THESE SHARES.

9.2       Stop-Transfer Instructions.  Grantee agrees that, to ensure compliance
with the restrictions imposed by this Agreement, the Company may

 

-5-

--------------------------------------------------------------------------------


issue appropriate "stop-transfer" instructions to its transfer agent, if any,
and if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.

9.3       Refusal to Transfer.  The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) to treat as owner
of such Shares, or to accord the right to vote or pay dividends to any purchaser
or other transferee to whom such Shares have been so transferred.

10.       Tax Consequences.  GRANTEE UNDERSTANDS THAT GRANTEE MAY SUFFER ADVERSE
TAX CONSEQUENCES AS A RESULT OF GRANTEE'S ACQUISITION OR DISPOSITION OF THE
SHARES.  GRANTEE REPRESENTS (i) THAT GRANTEE HAS CONSULTED WITH A TAX ADVISER
THAT GRANTEE DEEMS ADVISABLE IN CONNECTION WITH THE ACQUISITION OR DISPOSITION
OF THE SHARES AND (ii) THAT GRANTEE IS NOT RELYING ON THE COMPANY FOR ANY TAX
ADVICE. 

11.       Compliance with Laws and Regulations.  The issuance and transfer of
the Shares shall be subject to and conditioned upon compliance by the Company
and Grantee with all applicable state and federal laws and regulations and with
all applicable requirements of any stock exchange or automated quotation system
on which the Company's common stock may be listed or quoted at the time of such
issuance or transfer.

12.       Successors and Assigns.  The Company may assign any of its rights
under this Agreement.  This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Grantee and Grantee's heirs, executors, administrators, legal representatives,
successors and assigns.

13.       Governing Law; Severability.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Nevada as such
laws are applied to agreements between Nevada residents entered into and to be
performed entirely within Nevada, excluding that body of laws pertaining to
conflict of laws.  If any provision of this Agreement is determined by a court
of law to be illegal or unenforceable, then such provision shall be enforced to
the maximum extent possible and the other provisions shall remain fully
effective and enforceable.

14.       Notices.  Any notice required to be given or delivered to the Company
shall be in writing and addressed to the Corporate Secretary of the Company at
its principal corporate offices.  Any notice required to be given or delivered
to Grantee shall be in writing and addressed to Grantee at the address indicated
above or to such other address as Grantee may designate in writing from time to
time to the Company.  All notices shall be deemed effectively given upon
personal delivery, (i) three (3) days after deposit in the United States mail by
certified or registered mail (return receipt requested), (ii) one (1) business
day after its deposit with any return receipt express courier (prepaid), or
(iii) one (1) business day after transmission by facsimile or email.

 

-6-

--------------------------------------------------------------------------------


15.       Further Instruments.  The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

16.       Headings; Counterparts.  The captions and headings of this Agreement
are included for ease of reference only and shall be disregarded in interpreting
or construing this Agreement.  All references herein to Sections shall refer to
Sections of this Agreement.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, and all of which together shall constitute one and the same agreement.

17.       Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties with respect to the subject matter of this
Agreement, and supersedes all prior understandings and agreements, whether oral
or written, between the parties hereto with respect to the specific subject
matter of this Agreement.

WHEREOF, the Company has caused this Agreement to be executed by its duly
authorized representative and Grantee has executed this Agreement as of the
Effective Date.

 

Envision Solar International,
Inc.                                                          Grantee

By:                                                                  
           
                                                                       

                                                                                   
(Signature)

Desmond Wheatley                                                      Peter
Davidson                                                

(Please print name)                                                      
(Please print name)

 

Chief Executive Officer                                    

(Please print title)

 

-7-

--------------------------------------------------------------------------------


Spouse Consent

The undersigned spouse of Peter Davidson (the "Grantee") has read, understands,
and hereby approves the Restricted Stock Grant Agreement between Envision Solar
International, Inc., a Nevada corporation (the "Company") and Grantee (the
"Agreement"). In consideration of the Company's granting my spouse the right to
purchase the Shares as set forth in the Agreement, the undersigned hereby agrees
to be irrevocably bound by the Agreement and further agrees that any community
property interest shall similarly be bound by the Agreement. The undersigned
hereby appoints Grantee as my attorney-in-fact with respect to any amendment or
exercise of any rights under the Agreement.

Date: 9/8/2016                                                            
                                                                       

                                                                                   
Print Name of Grantee's Spouse

                                                                       
           
                                                                       

(Please print name)                                                      
Signature of Grantee's Spouse

                                                                       
            Address:                                                          

(Please print title)                                                         
                                                                       

                                                                                   
                                                                       

                                                                                   
                                                                       

 

/_/   Check this box if you do not have a spouse.